Citation Nr: 1725916	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  09-40 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left leg disorder other than the left knee disorder to include as secondary to service connected bilateral pes planus.

2.  Entitlement to service connection for a left knee disorder to include as secondary to service connected bilateral pes planus.

3.  Entitlement to service connection for hypertension to include as secondary to service-connected bilateral pes planus.

4.  Entitlement to service connection for chronic lumbar strain with spondylosis and degenerative disc disease to include as secondary to service-connected bilateral pes planus (low back disability).


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from April 1973 to November 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in February 2010, December 2010, and September 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock RO.  

Initially, given the evidence found in the record, the Board has recharacterized the Veteran's claim of service connection for a left leg and knee disorder as two claims-service connection for a left leg disorder other than the left knee disorder and service connection for a left knee disorder.

In September 2012, the Board remanded the appeal for additional development.  

In October 2013, the Board denied the claim of service connection for hypertension and remanded the claims of service connection for arthritis of the feet, a left leg disability other than the left knee disability, a left knee disorder, and a low back disability.  In June 2014, the Board again remanded these claims.

The Veteran appealed the October 2013 Board's decision to the Court of Appeals for Veterans Claims (Court) as to this issue.  The decision that denied service connection for hypertension was vacated and remanded by the Court to the Board in an August 2014 memorandum decision. 

In June 2015, the Board granted service connection for arthritis of the feet and remanded the claims of service connection for a left leg disability other than the left knee disability, a left knee disorder, hypertension, and a low back disability.

In June 2016 and February 2017, the Board received Veterans Health Administration (VHA) opinions and thereafter provided the Veteran with notice of the VHAs.  In September 2016 and March 2017, the Board received the Veteran's reply to the VHAs which reply, among other things, acknowledged receiving them.  Therefore, the Board finds that it may adjudicate the current claims. 


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran has not been diagnosed with a left leg disorder other than a left knee disorder at any time during the pendency of the appeal.

2.  The preponderance of the evidence of record shows that the Veteran's left knee disorder is not related to service, arthritis of the left knee did not manifest itself to a compensable degree within one year of service, and it was not caused or aggravated by a service-connected disability.

3.  The preponderance of the evidence of record shows that the Veteran's hypertension is not related to service, hypertension did not manifest itself to a compensable degree within one year of service, and it was not caused or aggravated by a service-connected disability.

4.  The preponderance of the evidence of record shows that the Veteran's low back disability is not related to service, arthritis of the low back did not manifest itself to a compensable degree within one year of service, and it was not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  A left leg disorder other than a left knee disorder was not incurred in or aggravated by military service, it may not be presumed to have been incurred in service, and it was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

2.  A left knee disorder was not incurred in or aggravated by military service, it may not be presumed to have been incurred in service, and it was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

3.  Hypertension was not incurred in or aggravated by military service, it may not be presumed to have been incurred in service, and it was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

4.  A low back disability was not incurred in or aggravated by military service, it may not be presumed to have been incurred in service, and it was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection for a left leg disorder other than a left knee disorder, a left knee disorder, hypertension and a low back disability is warranted because they are either related to or had their onset in service including as a result of a fall while in training or were due to his service-connected pes planus and/or arthritis of the feet including due to the pain, pain medication he takes, and/or the altered gait caused by these disabilities.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Moreover, the Board finds that development, to include obtaining the VHA opinions, substantially complies with the Court's August 2014 memorandum decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order); See also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the joint motion for remand or explain why the terms will not be fulfilled.). 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including hypertension and arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disabilities there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

a.  A Left Leg Disorder Other Than a Left Knee Disorder

A condition precedent for establishing service connection on a direct and secondary basis is the presence of a current disability.  In this regard, the Veteran's service treatment records and post-service records are negative for a diagnosis of a left leg disorder other than a left knee disorder.  In fact, when examined by VA in July 2014 and October 2015 for the express purpose of ascertaining if he had a disability, none was diagnosed.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

In reaching this conclusion, the Board has not overlooked the Veteran's written statements to VA and to his treating healthcare providers about pain and weakness in his left leg.  The Board has also not overlooked the treatment records that document his complaints and testing for pain and weakness in his left leg.  See, e.g., treatment records from Dr. Julia McCoy dated in July 2010.  However, symptoms such as pain and weakness are not disabilities for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (holding that pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted).  

Therefore, the Board finds that the most probative evidence of record shows that the Veteran did not have a diagnosis of a left leg disorder other than a left knee disorder at any time during the pendency of his appeal.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Accordingly, the Board must conclude that entitlement to service connection for a left leg disorder other than a left knee disorder must be denied on a direct, presumptive, and secondary basis because the weight of the evidence is against the claim.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310; McClain.

b.  Hypertension, the Low Back Disability & the Left Knee Disorder,

As to a current disability, the post-service record shows the Veteran being diagnosed as having hypertension, chronic lumbar strain with spondylosis and degenerative disc disease and a herniated nucleus pulposus, and left knee arthritis.  See, e.g., VA examinations dated in January 2010, August 2011, September 2012, October 2012, March 2013, December 2013, July 2014, and October 2015; Also see Arkansas Pain Clinic records dated in December 2012.  

As to service incurrence under 38 C.F.R. § 3.303(a), the Board finds that the Veteran is competent to report on having fallen while on active duty as well as having observable symptoms of a hypertension, a low back disability, and a left knee disorder, such as dizziness, nose bleeds, pain, and lost motion, because these symptoms come to him via his own senses.  See Davidson.  

However the Veteran's service treatment records, including the October 1973 examination, November 1973 history, and October 1975 separation examination, are negative for treatment or a diagnosis of hypertension or an injury, treatment, or a diagnosis of either a low back or left knee disorder.  In fact, at these examinations the Veteran neither reported a history hypertension or a low back/left knee injury and when examined in October 1973 and October 1975 it was opined that his heart, vascular, spine, and lower extremities were normal.  See Colvin.  Similarly, in October 1973 his blood pressure was 118/78 and in October 1975 it was 120/78.  Id; Also see 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2016) (defining hypertension as at least 160/90).  Therefore, the Board finds the most probative evidence of record to be the service treatment records which are negative for a diagnosis of hypertension as well as negative for an injury or a diagnosis of a low back and/or left knee disability.  See Owens.  Accordingly, the Board finds that service connection for a hypertension, a low back disability, and a left knee disorder must be denied based on in-service incurrence.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. § 3.309(a) and arthritis, the record does not show the Veteran being diagnosed with arthritis in the low back and/or left knee in his first post-service year but instead the diagnoses are first reflected years after service.  Accordingly, the Board finds that entitlement to service connection for a low back disability and a left knee disorder must be denied on a presumptive basis.  See 38 U.S.C.A. §§ 1110, 1131, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As to the presumptions found at 38 C.F.R. § 3.309(a) and hypertension, the Veteran's sister in a January 2010 statement reported that in 1975 she was a nurse's aide and she found that the Veteran had elevated blood pressure readings in 1975 after coming home from service.  However, the Board does not find that this statement acts as probative evidence that the Veteran had a diagnosis of hypertension in the first post-service tear because she does not actually diagnosis the appellant with hypertension; a single elevated blood pressure reading does not meet the criteria for a diagnosis of hypertension (see 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1)); and the Board finds that the opinion by the February 2017 VHA that he did not have such a diagnosis after a review of the record on appeal more probative than the nurse's aide's opinion (see Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).).  Therefore, the Board also finds that entitlement to service connection for hypertension must be denied on a presumptive basis.  See 38 U.S.C.A. §§ 1110, 1131, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As for service connection for hypertension, a low back disability, and a left knee disorder based on continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from service in 1975 and the first documented problems with hypertension, his low back, and his left knee many years later to be evidence against finding continuity. 

As to hypertension, as discussed in part above, the Veteran's sister in January 2010 reported that in 1975 she was a nurse's aide, she found that the Veteran had elevated blood pressure readings in 1975 after coming home from service, and she believes that he continued to have elevated blood pressure since that time.  However, as noted above, not only did the Veteran's sister not diagnosis the appellant with hypertension but VA's regulations provide that a single elevated blood pressure reading does not meet the criteria for a diagnosis of hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Additionally, the Board finds the Veteran's sister's claims regarding continuity too speculative to be probative evidence of the appellant having a pattern of elevated blood pressure since service.  Id.  The Board also does not find the Veteran's sister's statement probative as to the Veteran having a pattern of elevated blood pressure since 1975 because there is nothing in her statement to indicate that she took regular blood pressure readings of the claimant since that time.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The Board also finds probative the fact that despite his sister's claim the Veteran told the October 2012 VA examiner that he was not found to have hypertension until several years after service.

Similarly, as to hypertension, the low back disability, and the left knee disorder, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels and other lay persons are competent to give evidence about what they see such as the claimant having observable symptoms of hypertension, a low back disability, and a left knee disorder, such as dizziness, nose bleeds, pain, and lost motion because these symptoms come to them via their own senses.  See Davidson.  However, upon review of the claims file, the Board finds that any lay accounts from the Veteran and others that the claimant has had these disabilities since service are not credible.  In this regard, these lay claims are contrary to what is found in the post-service records, including the May 2008 and September 2009 VA examinations in which neither a history of any of the disabilities were given by the Veteran or reported by the examiners.  It is also contrary to the Veteran's reports to the October 2012 VA examiner that he was not found to have hypertension until several years after service and the March 2013 addendum to the October 2012 VA examination in which it was opined that he did not have hypertension while on active duty.  Likewise, these lay claims are contrary to the VA treatment records which document the Veteran's complaints and treatment for a low back strain following a post-service injury in May 2010 and the history taken by the July 2014 VA examiner in which he reported that the Veteran only starting having problems with his low back since a post-service injury in 2010.

In these circumstances, the Board gives more credence and weight to the negative October 1975 separation examination, the negative post-service history until many years after service, the negative intervening examinations, the reports by the October 2012 VA examiner that the Veteran did not have hypertension in-service or for several years after service, the reports by the July 2014 VA examiner that the Veteran only starting having problems with his low back since a post-service injury in 2010, and the post-service records that show that the Veteran only started to regularly complain of significant low back problems after the 2010 injury than any claims by the Veteran, his sister, and other persons to the contrary.  Therefore, the Board finds that entitlement to service connection for hypertension, a low back disability, and a left knee disorder based on continuity of symptomatology since service must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection for the hypertension, a low back disability, and a left knee disorder based on their initial documentation after service under 38 C.F.R. § 3.303(d), the record does not show a medical link between the current disabilities and his military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, the August 2011, July 2014, and October 2015 VA examiner as well as the June 2016 and February 2017 VHAs opined that his claimed disabilities were not due to his military service.  

Specifically, the August 2011 VA examiner opined as to the low back as follows:

It is less likely than not that this degenerative change [in the low back] is due to anything other than normal aging.  He has this history of injury from last year which brought his symptoms to a significant level.  Prior to that he had some aching and stiffness off and on.  There is no evidence to connect it to say it is secondary to or a result of anything which happened in the service or in the interim until this recent incident.  

Likewise, the July 2014 VA examiner opined as to the low back as follows

It is less likely than not that this LB cond is due to anything other than normal aging. He has this history of injury from 2010 which brought his symptoms to a significant level. Prior to that, he had some aching and stiffness off and on.  There is no evidence to connect it to or a result of anything which happened in the service or in the interim until this recent incident.  

Similarly, a July 2014 VA examiner opined as to the left knee as follows:

DJD of left knee is as likely as not due to normal aging process since there is no evid[ence] to connect it to other causes such as his sc feet. 

The October 2015 VA examiner also gave the following opinion as to the left knee disorder:

I could not support a chronic left knee condition in the STR's, at discharge, nor for well over a year after discharge.  He reports working at the VAMC Little Rock, AR for 30 years in supply walking and climbing.  Therefore his left knee condition is less likely due to his service and more likely due to normal wear and tear.  

The October 2015 VA examiner thereafter gave the following opinion as to the low back disability:

The STR's are silent for a chronic back condition while in the service and for over a year after discharge. He has a history of a work injury during his 30+ years working at the VA.  His back pain with DJD is less likely related to his service and more likely due to normal wear and tear in his reported occupation.  

The October 2015 VA examiner thereafter opined as to hypertension that "[t]here is no evidence of hypertension while in the service nor over a year after discharge.  Therefore it is less likely as not that his essential hypertension is related to his service."  Likewise, the June 2016 VHA provided the below opinion as to the etiology of the low back and left knee disorders: 

It is my opinion that there is no evidence that connects the left leg, left knee, or low back to any service-connected injury, condition or event.  There is no report in the service records up until 2008 where the left leg, left knee and low back have been identified as symptomatic.  Therefore it is my opinion that because there is no injury to the left knee and low back or feet were incurred during the time of active duty up to November 26, 1975 when he was discharged it is less than likely that his low back problems, left knee problems or left leg problems are service-connected.  

Similarly, the February 2017 VHA provided the below opinion regard the etiology of the hypertension:

No.  The patient served from April 1973 to November 1975.  A review of the Service Medical Records reveals the patient's blood pressure reading was 134182 on induction and in October of 1975 the reading was 120178. Further, the patient made no complaint concerning elevated blood pressure during service or upon discharge.  Also, after reviewing the patient's statements regarding onset of elevated blood pressure and hypertension, I do not find that he suggested it occurred in service or was related to service. 

These medical opinions are not contradicted by any other medical evidence of record.  See Colvin.  In reaching this conclusion, the Board has not overlooked the fact that in June 2014 and June 2015 the Board remanded the appeal because, among other things, the medical opinions were inadequate.  However, none of these remands found the direct service connection opinions provided by the above VA and VHA examiners inadequate.  Therefore, the Board finds that the opinions provided by these examiners are competent and credible as well as controlling as to the direct service connection claims.  See Owens.

As to any lay claims from the Veteran and others that hypertension, a low back disability, and a left knee disorder were caused by his military service, the Board finds the above medical opinions more probative because healthcare professionals have more expertise.  See Black.  Moreover, the Board finds that diagnosing hypertension and chronic orthopedic disabilities requires special medical training that these lay persons do not have and therefore the presence of the disabilities is a determination "medical in nature" and not capable of lay observation.  See Davidson.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the lay opinions that these disabilities are caused by service is not competent evidence.  Jandreau. 

Therefore, the Board finds that the most probative evidence of record shows hypertension, a low back disability, and a left knee disorder are not caused by his military service and service connection is not warranted based on the initial documentation of the disabilities after service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d).

As to secondary service connection for hypertension under 38 C.F.R. § 3.310, in November 2014 Richard A. Bronfman, D.P.M., indicates that, "In regards to the cause of relationship between flat feet and hypertension, obviously the origins of his hypertension do not involve his feet but certainly pain and limitation of activities can certainly be an aggravating condition." 

On the other hand, the January 2010 VA examiner opined as follows:

Due to the fact the Veteran has a strong family medical history of hypertension and after review of the side effects of Voltaren from the medical literature, hypertension is not listed as a side effect, it is my opinion that the Veteran's Voltaren that he was taking for his service-connected flatfeet is not the cause of his hypertension.  His hypertension is more likely essential hypertension with the Veteran having a strong history of hypertension in his family.

Likewise, the October 2010 VA examiner opined as follows:

The risk of developing HTN while talking Voltaren/Diclofenac is extremely low - < 1%.  Veteran is no longer taking Voltaren - he is taking Tramado which also has an extremely low risk of developing HTN.  Veteran did not mention his HTN being due to the drug he takes for pain . . . He was not really sure when his HTN was [diagnosed] and could not clearly remember if or what he was taking for his foot pain at the time.

Similarly, the October 2015 VA examiner opined as follows

He reports that he has bilateral feet pain, back pain and left knee pain.  He takes over the counter herbs, buswellia and turmeric, for this pain.  There is lack of evidence that these cause his hypertension.  One can have a normal physiologic response to pain that will give a transient elevation of blood pressure.  This does not meet the criteria to diagnose hypertension. Therefore his current hypertension is less likely as not related to his SC pes planus with pain. 

Furthermore, in the February 2017 VHA it was opined as follows:

No. Neither the patient's description of his pain from pes planus and/or arthritis, nor the examinations of these conditions, suggest it was to such a severity as to cause hypertension. While it is normal for pain to transiently elevate blood pressure that does not meet the criteria for diagnosing hypertension.

Regarding all the pain medications the patient took, the patient had documented elevated blood pressure on Aubrust 4h, 1991. At that time, there were no medications listed. Also, the Emergency Room H&P from 09/ 10/02 reveals that the patient at that time had a PAST MEDICAL HISTORY of Hypertension, yet under MEDICATIONS it states None. Further in the same records it notes that the patient was taking medication for Hypertension, but he took himself off and began taking aspirin and garlic. This indicates that the elevated blood pressure and diagnosis of hypertension preceded the initiation of medication for pain control, thus ruling out medication as the cause for hypertension.

To be thorough, I reviewed the individual medications. Tromadol is slightly more likely to cause a decrease in blood pressure than an increase, but both events are very rare. Hydrocodone may cause an elevation in blood pressure, however, it is also an extremely rare event and it may also rarely cause a decrease in blood pressure. NSAIDs in doses adequate to reduce inflammation and pain may increase blood pressure; however, the average rise is only 1.5 mmHg, certainly not enough to cause hypertension unless a patient is borderline hypertensive. This patient has had elevated to markedly elevated blood  pressure over many years, and as stated, the diagnosis of hypertension preceded initiation of pain medication based upon the records. In my opinion, based upon a review of each of the medications the patient took and at the dosages he took them, they are not the cause of his hypertension.

Regarding the limits placed on the patient's ability to exercise because of his service-connected disabilities, it is my opinion that these are not at least as likely as not the cause of hypertension, either in whole or in port. While hypertension and lock of exercise are related, any exercise that increases heart and breathing rates is aerobic activity and beneficial, many of which would not be limited by the patient's service-connected disability. 

As to aggravation, the February 2017 VHA included the following opinion:

No. Some research suggests that chronic pain may be associated with an increased risk of hypertension, but these conflict with other studies that suggest that the effect diminishes over time. Furthermore, studies also suggest that hypertension is just as likely to cause chronic pain as chronic pain is to cause hypertension. A review of the SMR reveals that the patient did not complain of pain from pes planus while he was in service and in fact, the first record of pain in the feet was in 2008 at which time he stated he 'gradually noted problems with his feet over the past several years. 'The patient had already been diagnosed with hypertension well before this, and there is nothing to suggest it was permanently worsened.  

Regarding the medications, reviewing the literature reveals that none of these medications have been found to aggravate or permanently worsen hypertension. Regarding NSAIDs specifically, research suggests that overall management of hypertension in patients taking these for chronic pain is similar to management of patients who do not chronically use NSAIDs, i.e., it does not change the treatment methodology. Further, I find nothing in literature to suggest that hypertension remains after cessation of the offending agent. A thorough review of this patient's documents reveals that he has had hypertension and elevated blood pressure consistently over time, regardless of which pain medication he was taking.

Regarding limits placed on his ability to exercise. Again, while exercise and hypertension are related, there are many beneficial aerobic exercises that can be performed that would not exacerbate pain in the feet and thus, inability to perform some exercises cannot be seen as aggravating or permanently worsening at least in part hypertension.

In summary, based upon my review of the entirety of the patient's documents and n thorough literature research, I do not find that chronic pain caused by the patient's service-connected bilateral pes planus and/or arthritis of the feet, the many medications he takes to treat these service-connected disabilities, and/or the limits placed on his ability to exercise are at least as likely as not to have caused or aggravated at least in part his diagnosis of hypertension. Rather, in my opinion, the overwhelming evidence points to the patient's strong family history, race, and obesity as the likely causes of his hypertension.

The Board finds the VA and VHA examiners opinions more probative than Dr. Bronfman because they are based on a review of the record on appeal and/or an examination of the Veteran and collectively they contain a detailed reasoning for the conclusion reached which conclusion is based on citation to evidence found in the record and controlling medical literature.  See Owens; Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").  In reaching this conclusion, the Board has not overlooked the fact that in June 2014 and June 2015 the Board remanded the appeal because, among other things, the secondary service connection opinions were inadequate.  However, the Board finds that when taken together the above opinions from the VA and VHA examiners satisfy the initial concerns the Board had with the adequacy of the opinions.  See Owens.

As to secondary service connection for a low back disability and a left knee disorder under 38 C.F.R. § 3.310, the record does not show a medical link between the current disabilities and his service-connected pes planus and/or foot arthritis.  Alien.  In fact, the August 2011, September 2012, December 2013, July 2014, and October 2015 VA examiners as well as the August 2016 VHA opined that his claimed disabilities were not caused and/or aggravated by his service-connected pes planus and/or foot arthritis.  

Specifically, the August 2011 VA examiner opined that ". . . [t]here is absolutely no evidence to connect it to his feet and so it is less likely than not due to his flat footed condition."  Similarly, the September 2012 VA examiner opined that his low back and left leg disabilities are not proximately due to the Veteran's service-connected disability because "[t]here is no medical literature that links or relates knee [arthritis] and [low back degenerative disc disease] to pes planus."  Likewise, the December 2013 VA examiner opined as follows:

The patient has moderate left knee osteoarthritis, mild degenerative disc disease of the lumbar spine, and no other diagnoses related to his feet other than his service connected pes planus.  These are multifactorial in nature, and there is no medical literature that I am aware of that states that pes planus causes knee OA or degenerative disc disease.  Therefore, less likely than not to be related.

Additionally, the July 2014 VA examiner opined as to the low back that "[t]here is absolutely no evidence to connect his LB to his feet and so it is less likely than not due to or aggravated by his flat footed sc condition; his gait is normal."  Another July 2014 VA examiner opined as to the left knee as follows:

It is less likely as not that left knee DJD...cond is secondary to related to and result of . . . . [service-] connected feet.  [The] rationale is there is no evid[ence] to establish nexus of connection; gait is normal and feet do not affect his knees; DJD of left knee is as likely as not due to normal aging process since there is no evid[ence] to connect it to other causes such as his sc feet. 

The October 2015 VA examiner opined as to the left knee disorder that "[h]is gait is normal today and would not contribute to his left knee condition.  I can find no reason today that his foot or back condition would result in a left knee condition."   The October 2015 VA examiner opined as to the low back disability that "[h]is gait is normal today and would not cause a back condition."

Furthermore, in the June 2016 VHA it was opined as to the low back and left knee disorders as follows:  

It is my opinion that there is no connection identified in any of the medical records any of the treatment records nor is it likely related by any known biologic, physiologic or biomechanical connection between the bilateral pes planus which were present prior to the entry into the military and to the left knee, left leg and low back symptoms.  It ls my opinion that the left leg problems are due to normal accumulation of living and that the wear and tear are manifest in normal osteoarthritis of the left knee which has never been established as an alteration in gait. It is also consistent that the alteration the patient claims in his gait was never identified by any medical doctor and that itis my opinion that there is no physical, biological or biomechanical connection between his feet, low back, left knee or left leg therefore it is less than likely that the feet problem or his military activities caused his low back, left knee or left leg problems.

It Is my opinion that because of the prolonged interval thirty-five years between his military duty and his initial complaints of low back, left knee or left leg problems that there is no provable connection and it is more likely due to wear and tear and a normal accumulation of living than they are due to the service-connected pes planus.

It Is my opinion that the likelihood that any back, knee or leg problems caused by feet problems is extremely small due to the prolonged interval between service where he never had any reported, recorded or otherwise documentary support for Injuries to these areas. It is my opinion that it is extremely unlikely that the military duty caused the low back, left knee or left leg problems.

These medical opinions are not contradicted by any other medical evidence of record.  See Colvin.  Moreover, as explained above, the Board finds that when taken together the above opinions from the VA and VHA examiners satisfy the initial concerns the Board had with the adequacy of the opinions when it earlier remanded the appeal.  See Owens.

As to any lay claims from the Veteran and others that hypertension, low back disability, and left knee disorder were caused or aggravated by a service-connected disability including pes planus and/or arthritis of the feet including due to the altered gait caused by these disabilities, the Board finds the above medical opinions more probative because healthcare professionals have more expertise.  See Black.  Moreover, the Board finds that diagnosing hypertension and chronic orthopedic disabilities requires special medical training that these lay persons do not have and therefore the presence of the disabilities is a determination "medical in nature" and not capable of lay observation.  See Davidson.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the lay opinions that these disabilities are caused or aggravated by a service-connected disability is not competent evidence.  Jandreau. 

Therefore, the Board finds that the most probative evidence of record shows hypertension, a low back disability, and a left knee disorder are not caused or aggravated by a service connected disability including pes planus and/or arthritis of the feet including due to the altered gait caused by these disabilities and service connection is not warranted based on secondary service connection.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310.

In conclusion, entitlement to service connection for hypertension, a low back disability, and a left knee disorder must be denied because the weight of the evidence is against the claims.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.


ORDER

Service connection for a left leg disorder other than a left knee disorder is denied.

Service connection for a left knee disorder is denied. 

Service connection for hypertension is denied. 

Service connection for a low back disability is denied. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


